
	

115 SRES 257 ATS: Designating September 16, 2017, as “Isaac M. Wise Temple Day”.
U.S. Senate
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 257
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2017
			Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 16, 2017, as Isaac M. Wise Temple Day.
	
	
 Whereas 2017 marks the 175th anniversary of the incorporation of the congregation of the Isaac M. Wise Temple in Cincinnati, Ohio;
 Whereas 2017 marks the 150th anniversary of the establishment of the current site for the Isaac M. Wise Temple, also known as the Plum Street Temple;
 Whereas Rabbi Isaac M. Wise led that congregation for nearly a half century, establishing the congregation as the cradle of American Reform Judaism and helping to make Cincinnati a center of Jewish life in the United States;
 Whereas Rabbi Isaac M. Wise founded the Union of American Hebrew Congregations (now known as the Union for Reform Judaism) in 1873 and the Central Conference of Reform Rabbis in 1889 to help lead the United States Jewish Reform movement;
 Whereas Rabbi Isaac M. Wise founded the Hebrew Union College in Cincinnati in 1875, now the oldest rabbinical school in continuous existence in the United States; and
 Whereas the Isaac M. Wise Plum Street Temple is listed on the National Register of Historic Places for the significant role that the Temple played in the history of Reform Judaism and for the unique Moorish architectural style of the Temple: Now, therefore, be it
		
	
 That the Senate— (1)designates September 16, 2017, as Isaac M. Wise Temple Day; and
 (2)recognizes the importance of the Isaac M. Wise Temple in— (A)United States Jewish history;
 (B)establishing Cincinnati, Ohio, as a great center of Jewish life; and (C)contributing to religious life in the United States.
				
